DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 05/16/2022 which has been entered. Claims 1, 4 and 7 have been amended. Claims 2, 5 and 8 have been cancelled. Claims 10-18 have been added. Claims 1, 3, 4, 6, 7 and 9-18 are still pending in this application, with Claims 1, 4 and 7 being independent.
Response to Arguments
Applicant’s arguments with respect to Claim(s) 1, 3, 4, 6, 7 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 7 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ravishankar et al (2009/0304173 A1) in view of Brombal et al (2006/0218286 A1).
As per Claim 1, Ravishankar teaches a communication control device of a first carrier provided at a boundary to a second-carrier network a communication control device of a first carrier provided at a boundary to a second-carrier network (Figure 2 – References 102, 104 and 202; Page 2, Paragraph [0028] – Page 3, Paragraph [0030]). 
(Note: In paragraph [0028], Ravishankar describes a session initiation protocol network [e.g. First Carrier Network: Internet Multimedia System – IMS network] and a SS7-based network [i.e. publicly switched telephone network – PSTN: second-carrier network. Paragraphs [0029] and [0030], describes an early media connection proxy [EMCP – communication control device] that includes a service capability interaction manager [SCIM])
(Note: In paragraph [0026], Ravishankar indicates that the SCIM may be implemented within other communication network elements [e.g. SIP server, SIP gateway, call session control function – CSCF, network router, application server – AS, mobile switching center – MSC, session border controller – SBC, SIP-PSTN gateway, etc.]. In paragraph [0049], Ravishankar describes the EMCP as implemented in processing platforms and includes a distributed internal processing architecture)
(Note: As noted above, the SCIM may be implemented within other communication network elements; implementing the SCIM as a stand-alone component as shown in Figure 2 or incorporating it in either of the SSP or MGC/MG/Softswitch shown in Figure 2 is supported by the teachings of Ravishankar)
Ravishankar also teaches the communication control device comprising: a transmission unit, implemented using one or more computing devices, configured to add, to a provisional response, a parameter indicating that a provisional response delivery acknowledgement procedure is applied, and transmit the provisional response to the second-carrier network (Figures 2 and 10 – Reference 203; Figure 3 – Reference 306; Figure 6 – Reference 606; Page 3, Paragraph [0027]; Page 3, Paragraph [0032]; Page 4, Paragraph [0038]).
(Note: As shown in Figure 2, dialog A is sent from a calling party to the SCIM which then sends a message to the media relay server [MRS] – dialog A1 which is then communicated back to the SCIM. This messaging exchange occurs entirely in the IMS/SIP domain. At this point the SCIM initiated a dialog to the MGC/MG/Softswitch which occurs in the PSTN [i.e. second-carrier network])
Ravishankar further teaches a response unit, implemented using one or more computing devices, configured to transmit a success response in response to a message in the provisional response delivery acknowledgement procedure transmitted from the second-carrier network (Figures 2 and 10 – Reference 203; Page 3, Paragraph [0032]); and a media control unit, implemented using one or more computing devices, configured to deliver, to the second-carrier network, media delivered from a media server in an early state (Figures 2 and 3 – Reference 200; Page 2, Paragraph [0026]; Page 3, Paragraph [0032]).
Ravishankar does not teach an update message in the provisional response delivery acknowledgement procedure being received from the second-carrier network, wherein the update message indicates that a resource in the second-carrier network is reserved for the media delivered in the early state. However, Brombal teaches an update message in the provisional response delivery acknowledgement procedure; wherein the update message indicates that a is reserved for the media delivered in the early state (Figure 2 – References 218 and 224; Page 4, Paragraph [0044] – Page 5, Paragraph [0047]).  
(Note: In paragraph [0044], Brombal describes the reservation of resources as the allocation of resources to enable the exchange of bearer data over a bearer path. In paragraph [0047], Brombal describes the transmission of a SIP UPDATE message which allows a client to update parameters of a communication session. Brombal give an example where the SIP UPDATE message is used to indicate that resource reservation is performed)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ravishankar with the method taught by Brombal to reduce the likelihood of a user terminating an attempted communication due to excessive post dial delay (PDD) as the user incorrectly perceives that the call has been dropped when in actuality the call is being established in a packet data network.
As per Claim 4, the combination of Ravishankar and Brombal teaches a device and method as described in Claim 1 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Ravishankar with the method and apparatus taught by Brombal to reduce the likelihood of a user terminating an attempted communication due to excessive post dial delay (PDD) as the user incorrectly perceives that the call has been dropped when in actuality the call is being established in a packet data network.
As per Claim 7, the combination of Ravishankar and Brombal teaches a device and method as described in Claims 1 and 4 above. Ravishankar also teaches a recording medium storing a media delivery program (Page 2, Paragraph [0014]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, apparatus and recording medium taught by Ravishankar with the method and apparatus taught by Brombal to reduce the likelihood of a user terminating an attempted communication due to excessive post dial delay (PDD) as the user incorrectly perceives that the call has been dropped when in actuality the call is being established in a packet data network.
As per Claims 10, 13 and 16, Ravishankar teaches wherein the transmission unit is configured to transmit the media after transmitting the provisional response (Page 3, Paragraphs [0027] and [0033]; Page 4, Paragraphs [0038] and [0039]).
As per Claim 11, the combination of Ravishankar and Brombal teaches wherein the transmission unit is configured to: receive, before receiving the update message from the second-carrier network, the media from the media server, and transmit, based on the update message in the provisional response delivery acknowledgement procedure being received from the second-carrier network, the media to the second-carrier network in the early state as described in Claim 1. 
(Note: In paragraph [0033], Ravishankar describes the sending of a PRACK message and the return of an OK message and indicates that after receiving the OK message an early media session is established where an announcement of an IVR function is performed. Transmission of the update message in the provisional response delivery acknowledgement procedure is taught by Brombal as described above in Claim 1)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus taught by Ravishankar with the apparatus taught by Brombal to reduce the likelihood of a user terminating an attempted communication due to excessive post dial delay (PDD) as the user incorrectly perceives that the call has been dropped when in actuality the call is being established in a packet data network.
As per Claims 12, 15 and 18, the combination of Ravishankar and Brombal teaches wherein the first carrier does not support the provisional response delivery acknowledgement procedure, and the second-carrier network supports the provisional response delivery acknowledgement procedure. (Note: PRACK [provisional response acknowledgement] is used in the Session Initiation Protocol [SIP] which is used to transmit voice over internet protocol in packet-based networks [i.e. Internet])
(Note: As shown in Figure 2 of Ravishankar there are two networks – 1) IMS/SIP [packet-based network] and 2) PSTN/SS7 [circuit-switched network]. The PSTN/SS7 network does not support the use of SIP messaging therefore it does not support the provisional response delivery acknowledgement procedure)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, apparatus and recording medium taught by Ravishankar with the method and apparatus taught by Brombal to reduce the likelihood of a user terminating an attempted communication due to excessive post dial delay (PDD) as the user incorrectly perceives that the call has been dropped when in actuality the call is being established in a packet data network.
As per Claims 14 and 17, Ravishankar teaches wherein the media is received from the media server before receiving the update message from the second-carrier network (Page 3, Paragraph [0033]). (Note: In paragraph [0033], Ravishankar describes the sending of a PRACK message and the return of an OK message and indicates that after receiving the OK message an early media session is established where an announcement of and IVR function is performed)
Claim(s) 3, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over (2009/0304173 A1) in view of Brombal et al (2006/0218286 A1) as applied to Claims 1, 4 and 7 above, and further in view of SARASHIYA (2019/0052682 A1).
As per Claims 3, 6 and 9, the combination of Ravishankar and Brombal teaches the communication control device, media delivery method and recording medium according to Claims 1, 4 and 7; but does not teach wherein the transmission unit is configured to add, to the provisional response, a header indicating that the media is delivered in the early state, and transmit, to the second-carrier network, the provisional response.
However, Sarashiya teaches wherein the transmission unit is configured to add, to the provisional response, a header indicating that the media is delivered in the early state, and transmit, to the second-carrier network, the provisional response (Figure 2 – References 483; Page 10, Paragraphs [0162] and [0165] – [0167]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus, method and medium taught by Ravishankar with the apparatus, method and medium as taught by Sarashiya to verify that the early media request comes from an authorized source to ensure the P-Early-Media header field is not removed or that the direction parameter(s) of the P-Early-Media header field is not altered before forwarding the message occurs in accordance with local policy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Madour et al (2010/0128722 A1), Brombal et al (2006/0233333 A1), MAIO et al (2008/0273671 A1), Kenrick et al (2007/0291776 A1), Kurokawa et al (2011/0269483 A1), Choi et al (2009/0252153 A1), Paczkowski et al (9,667,665 B1), Goldman et al (2011/0213888 A1) and Mufti (2018/0324235 A1). Each of these describes systems and methods of implementing communication signaling in telecommunication systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN U

/KHARYE POPE/Primary Examiner, Art Unit 2652